DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on September 10, 2019.  Claims 1-9 are Original. Claim 1-9  currently pending and have been examined.

Claim Objections
Claims 2 and 4-9 are objected to because of the following informalities:
In claim 2, the second “of” in the phrase “of of” must be deleted. 
Claims 4-9 are also objected to for their incorporation of the above through their dependencies of claim 2.
Claims 4 and 7 are objected to because a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed. See MPEP § 608.01(n).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 4, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "each snowboarder’s legs" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 7 are also rejected for their incorporation of the above through their dependencies of claim 4.
Claim 5 recites the limitation "each snowboarder’s boots" and "each snowboarder’s knees" in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 is also rejected for its incorporation of the above through its dependency of claim 5.
Claim 7 recites “wherein the first and second user can be  . . . behind one another.” Since it is impossible for the first and second users to both be behind the other at the same time, for examination purposes, Examiner construes this phrase to mean “one behind the other.”
In claims 8 and 9, there is insufficient antecedent basis for the terms “the right leg” and “the left leg” in the claims. Further, as drafted, “the left leg” and “the right leg” do not clearly refer to legs of specific users, and there is no constraint that each user has exactly two legs. In claim 8, Examiner suggests “wherein the first leg of the first user is a right leg and the first leg of the second user is a right leg.” In claim 9, Examiner 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Michael Jackson 5 Act,” Christopher, https://www.youtube.com/watch?v=M60cgjoq-6E&t=2s, November 11, 2008 (“Christopher”).
Regarding claim 1 (Original), Christopher teaches a method of using an apparatus (using life-size puppet apparatus comprising PVC pipes attached to the user and each puppet below the knees on both sides, Image, p. 2), the method comprising: securing a first connection apparatus of a first apparatus to a first leg of a first user (e.g., first rod connected to right leg below right knee of Christopher, center dancer, via first connection apparatus, Image, p. 2); and securing a second connection apparatus of the first apparatus to a first leg of a second user (e.g., rod connected to right leg below right knee of dancer behind Christopher, second dancer from the left, via second connection apparatus Image, p. 2), the first and second connection apparatuses connected by a first rod having a first end and a second end (first rod has first and second ends, Image, p. 2; e.g., connection apparatuses below right knees of Christopher and the puppet behind him are linked by the first rod, Image, p. 2).  
Christopher may not explicitly teach a method of teaching a person to snowboard using a snowboard training apparatus having a training rod OR that the users are snowboard users, but these are merely statements of the intended purpose of the method and/or the intended use of the apparatus, of which Christopher is capable. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 
Regarding claim 2 (Original), Christopher further teaches further comprising: securing a third connection apparatus of a second apparatus to a second leg of the first user (e.g., second rod connected to left leg below left knee of Christopher, center dancer, via third connection apparatus, Image, p. 2); and securing a fourth connection apparatus of the second apparatus to a second leg of the second user (e.g., second rod connected to left leg below left knee of dancer behind Christopher, second dancer from the left, via fourth connection apparatus Image, p. 2), the third and fourth connection apparatuses of the second apparatus connected by a second rod having a first end and a second end (second rod has first and second ends, Image, p. 2; e.g., connection apparatuses below left knees of Christopher and the puppet behind him are linked by the second rod, Image, p. 2).  
Regarding claim 3 (Original), Christopher further teaches further comprising transferring heel-to-toe movement from the first user to the second user (Christopher’s movements, including heel-to-toe movements, are transferred to the puppet behind him: Christopher’s right heel is up, and so is the right heel of the puppet behind him, Image, p. 2).  
Regarding claim 8 (Original), Christopher teaches wherein the first leg of the first user and the first leg of the second user is the right leg of the first and second user (see prior-art rejection of claim 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher as applied to claims 1 and 2 above, and further in view of U.S. Patent Pub. No. 2014/0272858, Fattori (“Fattori”).
 wherein the first, second, third or fourth connection apparatus is a brace that is supported and attachable to each snowboarder's legs. However, Fattori teaches a leg-connection device (leg spacer for skier, Title) comprising a brace on each end of a training rod, each brace attachable to the user’s legs (FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the known leg attachment means of Fattori as a matter of design choice in Christopher by simple substitution in order to yield the same, predictable results.      
Regarding claim 5 (Original), Christopher teaches wherein the [connection apparatuses] are supported and attachable above each [user's] boots and below each [user's] knees (connections are well above the shoes, i.e., would be above “boot” level, and are below the knees, Image, p. 2). Fattori also teaches this feature (braces supported and attachable above ski boots and below the knees, FIG. 1). As discussed regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the known leg attachment means of Fattori as a matter of design choice in Christopher by simple substitution in order to yield the same, predictable results; as substituted, the braces of Fattori would be supported and attachable in the same location as the connection devices of Christopher and Fattori, that is, above boot height and below the knees.
Regarding claim 6 (Original), Christopher may not explicitly teach wherein each training rod is extendable and retractable. However, Fattori teaches this feature (an embodiment of the leg spacer has two rods 212, 214 telescopically coupled in order to be able to vary the distance between the legs, FIG. 7, ¶52; length of spacer can be 
Regarding claim 7 (Original), Christopher teaches wherein the first and second user can be facing each other or [one] behind [the] another (second user is behind the first user, Image, p. 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Christopher as applied to claims 1 and 2 above, and further in view of U.S. Patent No. 2,754,121, Jupiter (“Jupiter”).
Regarding claim 9 (Original), Christopher may not explicitly teach wherein the first leg of the first user is the left leg and the first leg of the second user is the right leg. Christopher teaches that the dancers are all facing the same direction (Image, p. 2). However, Jupiter teaches a dancing partner doll attached to and facing the user (FIG. 1). The user’s left leg is connected to the doll’s right leg (FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to make a second user (e.g., the dancer puppet in front of Christopher) turn around and face him as a dance partner as in Jupiter; in this configuration, the left leg of Christopher is connected to the right leg of the second user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715